Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 2, 4, 5, 7 - 10, 12, 13, 15 - 17, 22 - 28 are pending.  
Claims 1, 10, 17 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein associating a first comment with a characteristic, and receiving first image data generated by a first electronic device, and wherein determining that the first image data represents an object, and determining that the object is associated with the characteristic, and wherein determining, based on associating the first comment with the characteristic and determining that the object is associated with the characteristic, such that the first comment describes the first image data, and wherein determining a first user device based at least in part on the first electronic device, and wherein sending first image data to the first user device, and wherein sending the first comment to the first user device, in addition to the other limitations in the specific manner as recited in claims 1, 2, 4, 5, 7 - 10, 12, 13, 15 - 17, 22 - 28.  
  
Claims 2, 4, 5, 7 - 9, 24 - 26 are allowed due to allowed base claim 1.  
Claims 12, 13, 15, 16, 22, 27, 28 are allowed due to allowed base claim 10.  
23 is allowed due to allowed base claim 17.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                  3-4-2022Primary Examiner, Art Unit 2452